Citation Nr: 0419685	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-34 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for elevated 
cholesterol.

2.  Entitlement to service connection for a back disorder.




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from October 1976 to October 
1979.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim addressed in this decision, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.  The veteran has been 
notified of the evidence he should obtain and which evidence 
VA would obtain.  

2.  Elevated serum cholesterol is a laboratory finding and is 
not considered a disability or disease for VA purposes.


CONCLUSION OF LAW

Elevated cholesterol is not a disease, disability, or injury 
for which applicable law permits compensation or service 
connection.  38 U.S.C.A. §§ 101(16), 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159, which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the recent implementing regulations, in reference to the 
issue addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the March 2003 RO letter; the June 2003 rating decision; 
and the October 2003 statement of the case.  The veteran was 
informed that the VA would assist him by providing a medical 
examination or obtaining a medical opinion if necessary to 
make a decision regarding his claim.  He was also advised of 
the evidence needed from him.  The notification requirement 
has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this 
case, all known and available relevant medical records, 
including the service medical records, and all additional 
treatment records and examinations relating to the claim of 
service connection for elevated cholesterol have been 
obtained and associated with the claims folder.  No 
additional records which need to be obtained have been 
identified by the veteran.  Furthermore, the veteran was 
given the opportunity to present testimony at a hearing on 
appeal, but he declined such opportunity.  Thus, the duty to 
assist requirement has been satisfied as well.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Recently, the Court revisited the notice requirements imposed 
upon VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 
2004 U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at *17-23.  The Court held that VCAA 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Id. at *22.  This new "fourth element" of 
the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  Upon review of the claims 
folder, the Board notes that the veteran was supplied with a 
letter in essence explaining the new VA requirements under 
VCAA in March 2003, before his June 2003 rating decision.

Although the VCAA notice letters that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.  By various informational 
letters, rating decisions and the statement of the case, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The claims folder includes private medical records from 
Methodist Health Care dated from March 1998 to December 2001, 
and records from Graceland Internal Medicine dated from June 
2002 to February 2003.  The Methodist Health Care medical 
records include a March 1998 Lab Report indicating an 
abnormal total cholesterol level of 243 and an abnormal low-
density lipoprotein (LDL) level of 169.  Also included in the 
Methodist Health Care records is a December 1998 lab report 
indicating an abnormal total cholesterol level of 271 and an 
abnormal LDL level of 202.  The Graceland Internal Medicine 
medical records include both June 2002 and October 2002 lab 
reports that indicate successful treatment of the veterans 
elevated cholesterol.  The June 2002 lab report indicates the 
veteran has a normal total cholesterol level of 186 and a 
normal LDL level of 121, and the October 2002 lab report 
indicates a normal total cholesterol level of 148 and a 
normal LDL level of 90.  In summary, these records show that 
the veteran has been diagnosed with and is being treated for 
elevated cholesterol.  No additional evidence relating to the 
claim of service connection for elevated cholesterol has been 
associated with the claims folder. 

As noted above, it is well settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability - the first prong of a successful claim of 
service connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  By "disability" is meant "an 
impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and "increase 
in disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").

In this matter, the record thus reveals that the appellant 
does not currently have a disability for which service 
connection may be granted.  Elevated cholesterol, or 
hypercholesterolemia, is, by definition, an abnormally high 
level of cholesterol in the blood.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 792 (28th ed. 1994).  It is not a disease 
or injury, and thus cannot be a disability for purposes of VA 
compensation.  The Board acknowledges findings in the post-
service treatment reports showing elevated cholesterol, many 
years after service.  However, such values are actually 
laboratory results and are not, in and of themselves, 
disabilities.  An award of service connection is therefore 
not justified.  The Board finds support for this conclusion 
in a decision of the Court, which interpreted the requirement 
of current disability thus: "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the appellant is currently diagnosed as 
having elevated cholesterol, but he does not have a disease 
or injury within the meaning of applicable law warranting a 
grant of service connection.  38 C.F.R. § 3.303(c) (2003).  
Because the appellant does not have a disability for which 
service connection may be granted, the claim of entitlement 
to service connection for elevated cholesterol is denied.

In addition, the Board considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there was no 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).    


ORDER

Service connection for elevated cholesterol is denied.     


REMAND

As noted above, pursuant to the VCAA, VA first has a duty to 
notify the appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  A determination has been made 
that additional development is necessary in the current 
appeal regarding the issue of entitlement to service 
connection for a back disorder.

Ordinarily, the VA will not grant service connection based on 
pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), dismissed in part, vacated in part, and remanded, 
sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
However, the Board notes that a service medical record dated 
in September 1976 indicated that the veteran has scoliosis.  
Since this note alone is not enough to grant or deny service 
connection, the Board finds that a current VA examination 
which provides an etiology opinion regarding any back 
disorders is needed.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his back 
disorder since October 1979, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any recent 
treatment for his back disorder at any VA 
Medical Center (VAMC) since October 1979.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).  The RO should also 
request or tell the veteran to provide 
any evidence in his possession that 
pertains to his claim.  Furthermore, the 
veteran should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:

The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
severity of any low back disorder.  If no 
disorder is currently found the examiner 
should so note.  The claims folder 
(including service medical records) and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and 
should so indicate in the report(s).  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.  The examiner should identify 
the underlying pathologic process causing 
any low back pain.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the currently claimed back disorder 
was incurred in or aggravated during the 
veteran's active service, became manifest 
to a compensable degree within a one year 
period of his discharge from active 
service, or is otherwise related to his 
active service.  Lastly, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed back disorder is related 
to any post-service event(s) or diseases.  
If the etiology of the claimed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's claimed disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should undertake a de novo review of the 
veteran's claim of entitlement to service 
connection for a back disorder.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



